DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 and 21, filed August 10th, 2020 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the Applicant’s claim to priority to U.S. Provisional Application 62885732 filed 08/12/2019 and U.S. Provisional Application 62935526 filed 11/14/2019. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2021 and 06/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 4 is directed to wherein ipatasertib is administered alone for at least 5-7 day run in period prior to day 1 of the first 28 day cycle. The examiner has interpreted this limitation as a pre-treatment with ipatasertib prior to the three-agent regimen. Claim 5 is directed to the method of claim 4 further comprising a rest period of at least 7 days. 
As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. In the instant case, the metes and bounds of claim 5 are unclear as there are multiple interpretations. One interpretation is that the rest period occurs for 7 days following the 5-7 day pre-treatment of ipatasertib, and before day 1 of the administration of the  three-agent regimen. Based on this methodology, ipatasertib is administered in a pretreatment regimen on day -13 or day -11 to day -6, followed by a 7 day rest, and the three agent regimen beginning of day +1.
 
    PNG
    media_image1.png
    190
    1424
    media_image1.png
    Greyscale

An alternative interpretation is that the rest occurs following the 21 days of the three-agent regimen, wherein rest occurs from day 22 to day 29, and pre-treatment with ipatasertib is from Day -7 or day -5 to day +1, which is different from above
  
    PNG
    media_image2.png
    189
    1424
    media_image2.png
    Greyscale

 As such, a skilled artisan would not have been reasonably apprised of which of the dosing strategies from above that Applicant is presently seeking protection for. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical trial NCT03959891 published online 05/30/2019.
Clinical Trial NCT03959891 teaches the administration of ipatasertib, fulvestrant and palbociclib for the treatment of patients with metastatic HR+/HER2 negative breast cancer (pages 1-8). Ipatasertib is administered once a day for days 1-21 of a 28 day .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cristofanilli (Lancet Oncology Vol. 16 pages 425-439 (2016) in view of Ippen (Neuro-Oncology Vol. 21 pages 1401-1411. Published online 06/07/2019). 
  Cristofanilli teaches the method of treating hormone receptor positive, HER2 negative metastatic breast cancer in patients in need comprising administering the CDK4/6 inhibitor palbociclib in combination with fulvestrant (abstract, page 435, Figures 2-3). Said patients were identified as post-menopausal and had not previously received a PI3K/mTOR pathway inhibitor (page 427 left col.). Additionally, said patients had previously received tamoxifen or aromatase inhibitor therapy with continued cancer progression (methods, page 427 left col.).  
Palbociclib, administered daily for 21 straight days, followed by a 7 day rest, and fulvestrant, intramuscularly injected in 500 mg doses on days 1 and 15 of the first month and on day 1 in subsequent months are embraced in the methodology of Cristofanilli (page 425).
Cristofanilli teaches that the addition of the CDK 4/6 inhibitor palbociclib to the fulvestrant regimen significantly improves progression-free survival compared to fulvestrant monotherapy in patients with hormone receptor positive, HER2 negative metastatic breast cancer (page 426). Clinical benefits were observed in two-thirds of the patient population who received the combination therapy.  
It is noted that Cristofanilli teaches that said combination is slow to yield a response, with nearly 4-months to manifest (page 426). Cristofanilli also teaches that there is a decrease in progression free survival in said metastatic breast cancer patients whom are positive for PIK3CA mutation compared to patients who do not harbor said mutation (page 434 right col., Figure 3, Figure 5). 
However, Cristofanilli does not specifically teach the incorporation of the Atk inhibitor ipatasertib to the palbociclib/fulvestrant regimen. 
Ippen (Neuro-Oncology Vol. 21 pages 1401-1411. Published online 06/07/2019) teaches that the PI3K pathway is activated in 43-70% of metastatic breast cancer patients who comprise distal metastases to the brain. Activating mutations, such as PIK3CA result in activation of PI3K (Akt) pathway, which is associated with cell proliferation, cancer progression and treatment resistance (page 1402 left and right col). Ippen teaches administration of GDC-0068 to breast cancer patients comprising said PIK3CA mutations and patients without said PI3K mutation (page 1405 right col., page 1406, Figure 4, Supplemental Figure 2).  

    PNG
    media_image3.png
    732
    711
    media_image3.png
    Greyscale

As evidenced by CAS REGISTRY DATABASE, GDC-0068 is art-recognized as the claimed ipatasertib. 
 Ippen teaches that GDC-0068 is more selective at decreasing breast cancer cell progression in PIK3CA mutated patients compared to wild type (page 1406, Figure 4, Supplemental Figure 2, page 1408) . Daily administration of GDC-0068 in doses of 100 mg/kg are embraced in the methodology of Ippen (page 1405 left col.). 
 Considering Cristofanilli teaches that while a palbociclib/fulvestrant regimen is effective at treating hormone receptor positive, HER2 negative metastatic breast cancer in patients, there is a decrease in progression free survival in said metastatic breast cancer patients whom are positive for PIK3CA mutation compared to patients who do not harbor said mutation, one of ordinary skill in the art would have found it prima facie obvious to incorporate the Akt inhibitor GDC-0068 (ipatasertib) into said palbociclib/fulvestrant regimen to patients with PIK3CA mutations in view of Ippen.  
Motivation to incorporate GDC-0068 into the treatment regimen of hormone receptor positive, HER2 negative metastatic breast cancer with PIK3CA mutations logically flows from the fact that Ippen teaches that GDC-0068 is selective at decreasing breast cancer cell progression in PIK3CA mutated patients compared to patients without said mutation.  As PIK3CA results in activation of PI3K (Akt) pathway, which is associated with cell proliferation, cancer progression and treatment resistance, said artisan would have readily predicted that the incorporation of GDC-0068 into the fulvestrant/palbociclib regimen would have improved survival in hormone receptor positive, HER2 negative metastatic breast cancer with PIK3CA mutations compared to fulvestrant/palbociclib combination therapy. 
 It is noted that the combination of Cristofanilli and Ippen do not specifically teach wherein GDC-0068 is administered in a dose of 300 mg, nor that GDC-0068 is administered daily for days 1-21 of a 28 day treatment cycle, or said patient is pre-treated with GDC-0068 alone for 5-7 days prior to receiving the claimed fulvestrant/palbociclib and GDC-0068 regimen. 
However, the optimum dosing amount of GDC-0068, its dosing cycle and frequency of GDC-0068 administration to the hormone receptor positive, HER2 negative metastatic breast cancer patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, its dosing cycle, dosing frequency and the amount of GDC-0068 administered that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”).	
    
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Cristofanilli (Lancet Oncology Vol. 16 pages 425-439 Published 2016) and Ippen (Neuro-Oncology Vol. 21 pages 1401-1411. Published online 06/07/2019) as applied to Claims 1-4, 6-16 and 21 above in view of Lin (Clinical Cancer Research Vol 19 pages 1760-1772. Published 2012). 
 As disclosed above, the combination of Cristofanilli and Ippen render obvious the administration of GDC-0068, fulvestrant and palbociclib to a hormone receptor positive, HER2 negative metastatic breast cancer patient comprising the PI3K mutation PIK3CA as a fulvestrant/palbociclib combinatorial regimen was art-recognized improving progression free survival in said breast cancer patients coupled with the knowledge that GDC-0068 is selective at decreasing breast cancer cell progression in PIK3CA mutated patients compared to patients without said mutation.   
 However, the combination of Cristofanilli and Ippen do not specifically teach wherein the hormone receptor positive, HER2 negative metastatic breast cancer patient comprising the PI3K mutation PIK3CA being treated with GDC-0068, fulvestrant and palbociclib comprises a PTEN mutation, wherein the mutation is hemizygous or homozygous.   
Lin teaches that GDC-0068 is more sensitive at inhibiting tumorigenesis in tumors that comprise homozygous PTEN loss and PIK3CA mutations (abstract, page 1763 left col., Figure 1A, Figure 3, Figure 4B). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to treat a hormone receptor positive, HER2 negative metastatic breast cancer patient comprising a PTEN mutation comprising administering a therapeutically effective amount of a regimen comprising GDC-0068, fulvestrant and palbociclib as taught by Cristofanilli and Ippen in view of Lin.
 Considering that GDC-0068 is more sensitive at inhibiting tumorigenesis in tumors that comprise homozygous PTEN loss and PIK3CA mutation as taught by Lin above, said artisan would have readily predicted that administration of GDC-0068/fulvestrant/palbociclib regimen to a hormone receptor positive, HER2 negative metastatic breast cancer patient comprising a PTEN mutation would have effectively treated said patient. 

 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628